Title: From Alexander Hamilton to John Jay, 19 November 1798
From: Hamilton, Alexander
To: Jay, John



Philada: Novr. 19th 1798
Sir.

Your letter of the 5 of November has recently reached me at this place and found me amongst avocations that scarcely leave me a moment to spare. You will probably have learnt from General Clarkson that the survey of the Port has been completed.
But I do not recollect that I have had any answer to a suggestion in one of my letters respecting the employment of Engineers to assist in forming the desired plan. This appears to me an essential preliminary. It is very possible the contrary may have been said to you by persons of whose intelligence you may have a good opinion. Self-sufficiency and a contempt of the science & experience of others are too prevailing traits of Character in this Country. But as far as I am to be concerned auxiliary lights are a sine qua non. I do not feel myself adequate to the complicated task of an Engineer unaided by men of more technical knowledge than myself.
With the greatest respect & esteem   I have the honor to be   Sir   Yr. obedt Servant

A Hamilton
Governor Jay

